MOORE, Circuit Judge
(dissenting)
(with whom Chief Judge LUMBARD and Circuit Judge FRIENDLY concur):
I would not differ from Judge SMITH’S thoughtful and carefully analytical opinions in this and the companion case, United States ex rel. Dash, including the comment “when to hold a hearing has apparently been complicated in this Circuit,” were it nor for the fact that these decisions well illustrate the “complicated” nature of the problem, namely, hearings directed in Ross and Dash and no hearing in Rosen.
My doubts and disagreement stem from the majority’s assumption that “This ease raises the narrow question whether a District Court should apply the standards of Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963), in determining whether to hold an evidentiary hearing upon a habeas corpus petition where the petitioner is confined after a plea of guilty and is contending that the plea was not voluntary because it was induced by the existence, or threatened use, of an allegedly coerced confession.”
The belief of four members of the Court in Townsend v. Sain, supra, as to *1037the ineffectiveness of the so-called “standards” in actual application is well expressed in the dissenting opinion of Mr. Justice Stewart, 372 U.S. at 325-334, 83 S.Ct. at 763-768. Furthermore, I find nothing in Townsend v. Sain which indicates that “where the petitioner in such a case has not received a ‘full and fair evidentiary hearing’ in a state court as to the voluntariness of the plea, a hearing be held in the federal District Court.”
Townsend was convicted of murder after trial by jury; the habeas corpus proceeding was based upon the illegal admission of a confession obtained while he was under the influence of drugs. The Supreme Court was not dealing with a plea of guilty, the circumstances under which it was made or, as here, the quality of the evidence in the petition attacking the plea. Therefore, the so-called “standards” of the majority in Townsend v. Sain relating to the development of the factual circumstances surrounding an illegal confession cannot be expected to be the standards which that Court would have set were it dealing with a situation in which a petitioner sought to repudiate a guilty plea.
Referring to the specific cases now under consideration: In Ross, the trial court had all the essential facts before it to render an objective decision, yet this court directs a hearing. In Rosen, in addition to allegations of the existence and threatened use of a coerced confession, there was proof that Rosen’s wallet (comparable to the gun evidence in Ross) was found at the scene of the burglary and that he “was represented at trial by [experienced] counsel whose competence he does not attack.” Accordingly, this court finds that “the application was insufficient” to justify a hearing. In Dash there was also the existence and threatened use of an allegedly coerced confession and a State-court-rejected claim of a threat by the trial judge to impose a maximum sentence if Dash were found to be guilty. This court holds that “In these circumstances there is an issue as to the motivation of the plea which cannot be resolved without a hearing.”
If “motivation” is to be the test, of necessity there must be a hearing in all cases so that the prisoners’ mental processes may be reviewed and appraised in the light of their present reflections over their now-much-regretted decisions to plead guilty. If our decision to consider en banc these three cases has been for the purpose of affording some “standards” for district court judges in their determinations as to when to hold a hearing, our deliberations and the results thereof have been an exercise in futility. The conclusion is obvious that appellate judges have chosen to read the petitions differently in the three cases and that the strongest factual case for denial of a hearing, Ross leads the group in reversal of the district court’s appraisal of the merits of the application.
The answer is not to be found in generalities in the many cases in which hearings had actually been held in the district court. In this group are: United States ex rel. Swanson v. Reincke, 344 F.2d 260 (2d Cir. 1965), cert. denied 382 U.S. 869, 86 S.Ct. 144, 15 L.Ed.2d 108; Hall v. United States, 259 F.2d 430 (8th Cir. 1958), cert. denied 359 U.S. 947, 79 S.Ct. 728, 3 L.Ed.2d 680; Watts v. United States, 107 U.S.App.D.C. 367, 278 F.2d 247 (1960); United States ex rel. Staples v. Pate, 332 F.2d 531 (7th Cir. 1964); United States ex rel. Boucher v. Reincke, 341 F.2d 977 (2d Cir. 1965); and United States ex rel Siebold v. Reincke, 362 F.2d 592 (2d Cir. 1966).
None of these cases bear upon the issue “when to hold a hearing.” This question must, and can, be determined only from the papers before the district judge. This truism, often overlooked or ignored, was succinctly stated in United States v. Ellenbogen (Anderson, C. J.; Lumbard, Ch. J. and Waterman, C. J., concurring), 365 F.2d 982 (2d Cir. 1966), as follows:
“The trial court’s exercise of discretion can only be tested in the light of the reasons disclosed at the time the motion was heard and not on the basis of more elaborate representations argued on appeal. Ungar v. Sarafite, *1038supra, [376 U.S. 575] at 589, 84 S.Ct. 841 [11 L.Ed.2d 921].
Accepting the premise that the district judge has before him only the petition and possible supporting affidavits and the statement in Glenn that “a voluntary guilty plea entered on advice of counsel is a waiver * * in my opinion inquiry should focus upon “voluntary” and “advice of counsel.” In other words, has the petitioner met his burden of showing, in a factual and not a conelusory manner, that pressures, deceptions or possibly mistakes of material facts of constitutional magnitude were the inducing cause of his guilty plea — the elements crucial to a decision by the district judge as to when to hold a hearing? To decide this question, the district judge must attempt to make an objective evaluation of an essentially subjective decision by the prisoner, to wit, what induced him to plead guilty? Sufficient factual allegations should be presented so that as accurate a reconstruction of the “guilty plea” scene may be made as possible. First, consider the confession. It was definitely made when Ross was “in custody.” The custody, however, was not while under suspicion of the murder but rather in Sing Sing Prison where he was serving a sentence for attempted grand larceny. Second, at the time of his plea, Ross was represented by competent counsel. Third, Ross knew that a co-defendant, Jenkins, had confessed and would testify against him. Fourth, Ross knew where the gun, the murder weapon, was. Fifth, Ross’ attorney knew of Ross’ claim and professed desire to repudiate the confession. Against the background of these facts, Ross pleaded guilty. There is no showing that Ross did not understand their effect on a possible conviction of first-degree murder or that he did not have a full opportunity to discuss all the facts with his attorney and weigh their consequences. Ross has produced no facts indicating incompetence of counsel or inadequacy of access to him.
Upon all the facts, I conclude that the district judge properly exercised his discretion in denying the petition without directing a hearing. Ross, in my opinion, has failed to meet his burden of showing that his plea was involuntary. In a way, every plea is “involuntary” because the defendant is forced — even coerced — by the situation then facing him to make a decision and to choose between the two evils which then confront him. If he chooses the lesser of the two evils, he is scarcely making a “voluntary” (in a Websterian sense) decision. Probably the test should be an “understanding” decision to be determined as objectively as possible — therefore, the importance of the factual allegations. To be sure, Ross’ choice obviously was not easy or pleasant. He alone had to make that choice in the light of his own secret knowledge of his guilt or innocence, the not so secret knowledge of the gun and Jenkins’ proof, and aided by the practical and objective advice of counsel.
I do not differ with the majority’s statement that “The question to be answered in any case involving a collateral attack on a conviction based on a plea of guilty is usually expressed in terms of whether or not the plea was a ‘voluntary’ act." — but this is not the question now before us. Nor are we faced with the hypothesis suggested by them, that we would be holding that a coerced confession may never be raised as a factor rendering a plea involuntary. I would not so hold and do not find that our own cases reach this result.
Affirmatively, I would hold that an appellate court should not follow the line of least resistance namely, to grant a hearing in every case and, thus by their decisions deter district judges from deciding cases without a hearing where no substantial showing has been made by petitioners that their pleas of guilty were involuntary. This leads me to the conclusion that we should adhere to our supposed appellate function and pass upon the district judge’s judgment and not consider the case de novo. Using this standard, I find that upon the facts before him in this case, he properly denied the petition without a hearing.
*1039I am not unmindful of the decision in United States ex rel. Richardson v. Mc-Mann, 408 F.2d 48 (2 Cir. February 26, 1969) (also decided this day). That case presents an unusual exception to the principle that a district judge can pass only upon the papers before him. There we took into consideration the allegations placed before us in an affidavit presented for the first time in the appellate brief which raised, in effect, the question of inadequate representation of counsel. Whether these charges are frivolous and possibly perjurious or are based upon fact could not have been determined on the papers before us. Under these special and exceptional circumstances, we felt that the interests of justice required a hearing at which all parties vitally interested in establishing the true situation could be heard.
The Richardson case is not in my opinion in any way controlling on the problem here, and I would affirm the district judge’s decision.